I am of the opinion that Mr. Reeves was not disqualified under the law to serve as a juror in this case because he was an employee of a cotton mill of which the defendant was president. When the presiding *Page 248 
Judge publicly announced, however, that any employee of any mill of which the defendant was president would not be allowed to serve on the jury, and no objection was made by the defendant to that ruling of the Court, such ruling became "the law of the case." It was the duty, then, of all the parties to see that the jurors who were impaneled were not disqualified to sit. It was the duty of the juror himself, before he was sworn to try the cause, to call the attention of the Court to the fact of his employment, which the trial Judge had held to be a disqualification. As a firm believer in trial by jury, I know if this great right of the people is to be preserved, the jury box must not only be kept pure, but that each individual juror ought to be above the least suspicion. The matter of granting new trials because of circumstances surrounding the jury under our law is left, where it rightly belongs, very much to the discretion of the trial Judge. I cannot find that the Judge in this case abused that discretion, and I therefore favor the affirmable of the order of the lower Court.
MR. CHIEF JUSTICE WATTS, and MESSRS. JUSTICES STABLER and CARTER concur.